DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Specification Page 10, Line 5 (Paragraph 0043 of published application US 2021/0362920) recites reference number 81. This number is not in the specification. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both the opening means and (9) and the flexible connecting portion (8) in Figures 4(a) and 4(b). 
  
    PNG
    media_image1.png
    626
    1221
    media_image1.png
    Greyscale


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper skirt with a thread recited in Claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 24, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2011/0036454) in view of Ginzburg (US 9004302).
Regarding Claim 13, Saito discloses a plastic container (10 – Paragraph 0058) comprising a container body (17), a container cover (3) and an opening means (8) for opening the container cover. The container body comprises a container wall and a container bottom (18, 19) arranged in a lower region and a container opening (11) is formed at an upper end of the container body lying opposite the container bottom.  The container body comprises a circumferential upper border in the upper region. The container cover (3) for covering the container opening is fastened to the upper border of the container body. Saito also discloses the opening means (8) is displaced so that the plastic container can be brought from a closed position into an open position.
Saito does not disclose the upper border is spaced radially outward from an upper edge of the container wall and connected with the container wall by a flexible connecting portion, wherein the flexible connecting portion permits a displacement of the upper border relative to the container wall and to the opening means.
Ginzburg discloses a similar container (60) designed for dispensing contents into another container. This container comprises a sidewall (62) and a cap end (64) with a frangible seal (66) formed over an open end. Ginzburg discloses an adapter (30) at an upper border spaced radially outwardly from an upper edge of the container wall (64) and friction-fit to the container wall and comprising flexible connecting portions (34 and 44). This adapter also comprises opening means (52 and 54). The flexible connecting portion  permits a displacement of the upper border relative to the container wall and to the opening means (Col. 5 Lines 4-21). Saito and Ginzburg are analogous inventions in the art of dispensing containers with frangible seals that are configured to be inverted and pressed down to dispense their contents. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall and opening means of Saito with the upper border having a flexible connecting portion as seen in Ginzburg in order to provide a means to puncture both the seal on the container (66) and a seal (28) in the vessel the contents are poured into (Col. 1 Lines 48-64). 
Regarding Claim 14, Saito discloses the opening means (8) lies below the container cover in the closed position, and is upwardly offset in the opening position, so as to penetrate, cut or press open the container cover.
Regarding Claim 15, Ginzburg discloses the flexible connecting portion (44) is U-shaped as viewed in cross section in the closed position.
Regarding Claim 16, Ginzburg discloses the flexible connecting portion is designed as a flexible thin segment. 
Regarding Claim 17, Ginzburg discloses the adapter body portion comprises a wall, which essentially runs parallel to the container wall.
Regarding Claim 18, Ginzburg discloses the border comprises a radially outwardly directed flange at 36.
Regarding Claim 19, Ginzburg discloses the upper border is integrally molded onto the adapter body wall by way of the connecting portion.
Regarding Claim 20, Saito discloses the upper edge of the container wall abuts and comprises the opening means (8). 
Regarding Claim 21, Saito discloses the container cover in the form of a container lid has several flaps (30 – Paragraph 0064), which are designed to be pushed open by the upper edge of the container wall.
Regarding Claim 22, Saito discloses the container cover is designed as a sealing film, and the opening means is designed as a cutting edge. 
Regarding Claim 23, Ginzburg discloses the upper border has a supporting surface (36), with which the plastic container can be placed on a mixing container (at 24) to initiate the displacement over a mixing container opening.
Regarding Claim 24, Ginzburg discloses the upper border of the adapter body can have a peripheral skirt with a thread with which the plastic container can be screwed to a mixing container (Col. 4 Lines 51-58). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736